Citation Nr: 0931148	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  02-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Increased rating for a skin disorder, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to October 
1969.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.   

The Board initially denied the claim on appeal in a September 
2005 decision.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to a joint motion filed by the parties to this matter, the 
Court remanded this matter to the Board in December 2006.  
Since then, the Board has remanded this matter twice - in 
August 2007 and June 2008 - for additional development.    


FINDING OF FACT

The Veteran's skin disorder is not deep or repugnant, does 
not cover at least 40 percent of his body or 40 percent of 
the exposed areas of his body, does not involve systemic or 
nervous manifestations, and does not necessitate constant or 
near-constant systemic therapy.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent, for the Veteran's service-connected skin disorder, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805, 7828 (2002) (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided VCAA notification letters to the Veteran in June 
and August 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
In these letters, VA informed the Veteran of the evidence 
needed to substantiate his claim, and of the elements of his 
claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate his 
claim.  And VA requested from the Veteran relevant evidence, 
or information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  

The Board notes two deficiencies with VCAA notification, 
however.  VA did not provide VCAA notification to the Veteran 
prior to the January 2002 rating decision on appeal.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision); Vazquez-Flores and Dingess/Hartman, 
both supra.  And VA has not provided a notification letter 
which details all the rating criteria at issue in this 
matter.  See Vazquez-Flores, supra.  

According to the Court's holding in Vazquez-Flores, VA is 
required under the VCAA to notify the Veteran of the rating 
criteria at issue here.  The rating criteria at issue is 
detailed in Diagnostic Codes 7801 through 7806, and 
Diagnostic Code (DC) 7828, of 38 C.F.R. § 4.118.  As these 
DCs changed during the pendency of the appeal, in August 
2002, VA is obligated to notify the Veteran of the older and 
the newer criteria.  

In the June and August 2008 letters to the Veteran (sent 
pursuant to the Board's June 2008 remand) the newer rating 
criteria under DCs 7801-7806, and DC 7828, is detailed.  But 
the older criteria are not detailed in these letters, or in 
any other letters of record.  

Nevertheless, the Board finds this omission to be 
nonprejudicial, and finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
The older rating criteria at issue here has been detailed in 
the record for several years - in the September 2006 joint 
motion, in the Board's September 2005 decision, and in the 
March 2004 Supplemental Statement of the Case (SSOC).  The 
Board also notes that the Veteran is represented by an 
experienced counsel with a long record of practicing before 
VA.  And the Board also notes that, in the August 2008 
Supplemental Statement of the Case (SSOC) of record, the RO 
readjudicated the Veteran's claim.  See Mayfield, 444 F.3d 
1328.  Based on this background, the Board finds VA's 
untimely and incomplete notice to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Increased Rating

Since September 1986, the Veteran has been rated as 30 
percent disabled for a service-connected skin disorder.  In 
the January 2002 rating decision on appeal, the RO found a 
rating in excess of 30 percent unwarranted.  For the reasons 
set forth below, the Board agrees with that decision, and 
finds a rating in excess of 30 percent unwarranted at any 
time during the period of appeal.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007) (staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings); see 
also 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

Disorders of the skin are rated under 38 C.F.R. § 4.118.  
Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  See 38 C.F.R. § 
4.118, as amended by 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The Veteran's claim for an increased rating was 
received prior to August 2002, prior to the effective date of 
the revised regulations.  Thus, the regulation as it existed 
prior to the change is applicable for the period prior to 
August 30, 2002, and the revised regulation is applicable 
from August 30, 2002 forward.  See VAOPGCPREC 07-03; 69 Fed. 
Reg. 25179 (2004); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Under the older and revised regulations, DCs 7800 through 
7805 address scars, while DC 7806 addresses eczema.  As the 
Veteran's disorder has been characterized not by scars, but 
by acne-type rashes, the RO has rated the Veteran under DC 
7806.  Under the older criteria, DC 7806 provided for a 
rating in excess of 30 percent (i.e., 50 percent) where 
evidence showed ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.  See 38 C.F.R. § 4.118 
(2002).  Under the revised DC 7806, the only rating in excess 
of 30 percent (i.e., 60 percent) is warranted where evidence 
shows that the disorder affects more than 40 percent of the 
body, affects more than 40 percent of the exposed areas, or 
necessitates constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  See 38 C.F.R. § 4.118 (2008).  The 
Board also notes the relevance here of DC 7828, which rates 
acne, but which only provides for a maximum rating of 30 
percent.  Id.  

In this matter, the relevant medical evidence of record 
consists of private and VA treatment records, and of VA 
compensation examination reports dated in December 2002 and 
August 2007.  The Board notes that this evidence details the 
Veteran's skin disorder.  But in none of this evidence is it 
indicated that the Veteran's skin disorder has involved 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations.  None of this evidence indicates 
that the disorder has been exceptionally repugnant.  None of 
the evidence indicates that the disorder has affected more 
than 40 percent of the body, or more than 40 percent of the 
exposed areas of the body.  And none of the evidence 
indicates that the Veteran has needed constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  See 
38 C.F.R. § 4.118.  In fact, in the most recent VA 
examination report of record dated in August 2007, the 
examiner expressly stated that the Veteran's disorder was not 
repugnant, and that it did not involve 40 percent of his 
entire body or his exposed body.  This examiner did not 
indicate systemic manifestations or systemic therapy either.  

As such, a rating in excess of 30 percent is unwarranted here 
at any time during the appeal period.  See Hart, supra.  As 
the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board has closely reviewed and considered the Veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
Veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for the Veteran's service-
connected skin disorder is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


